229 Kan. 536 (1981)
626 P.2d 794
In the Matter of the Estate of Herman V. Kuhn, Deceased,
JOY LAVERNE KUHN HICKS, RONALD LEE DUNSTON AND EVERETT JAMES DUNSTON, Appellants,
v.
HOWARD L. KUHN, Appellee.
No. 51,909
Supreme Court of Kansas.
Opinion filed March 25, 1981.
John H. Fields, of Carson, Fields, Boal, Jeserich & Asner, of Kansas City, argued the cause and was on the brief for the appellants.
Felix G. Kancel, Jr., of Kansas City, argued the cause, and Gloria Vusich, of Kansas City, was with him on the brief for the appellee.
Per Curiam:
This is a controversy which developed during the administration of the estate of an intestate decedent. The dispute arose when the appellee, Howard L. Kuhn, claimed to be the son of the decedent, Herman V. Kuhn, and, as such, entitled to a share of the estate. The claim of parentage was disputed by the appellants, Joy LaVerne Hicks, daughter of Herman V. Kuhn, and her two sons. After a full evidentiary hearing, the district court entered judgment in favor of Howard L. Kuhn, finding him to be Herman V. Kuhn's son and heir. The trial court made extensive findings of fact and conclusions of law in support of its judgment. We have carefully studied the entire record in the present case and have concluded that there is substantial competent evidence to support the findings of the district court that Howard L. Kuhn was the son and heir of Herman V. Kuhn as defined by K.S.A. 59-501.
We find no merit to the contention of the appellants that the district court erred in receiving into evidence Howard L. Kuhn's birth certificate issued by the State of Wyoming. The issuance of the Wyoming birth certificate, when coupled with the evidence that it had been obtained and paid for by Herman V. Kuhn during his lifetime, was admissible to show that decedent considered *537 and recognized Howard L. Kuhn as his son. We further reject the contention of the appellants that the trial court erroneously interpreted and applied K.S.A. 59-501. Under K.S.A. 59-501, the relationship of father and child may be established where the father has notoriously or in writing recognized his paternity of the child. In other words, evidence of recognition by the father is evidence of paternity and may be sufficient to establish paternity. Brooks v. Fellows, 106 Kan. 102, 104, 186 P. 985 (1920); Diver v. Fourth National Bank, 132 Kan. 36, 294 P. 924 (1931).
The judgment of the district court is affirmed.